

114 S723 IS: Utility Energy Service Contracts Improvement Act of 2015
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 723IN THE SENATE OF THE UNITED STATESMarch 12, 2015Mr. Schatz (for himself, Mr. Alexander, Mr. Coats, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Energy Conservation Policy Act to provide guidance on utility energy service
			 contracts used by Federal agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Utility Energy Service Contracts Improvement Act of 2015.
 2.FindingsCongress finds that— (1)the Federal Government is the largest consumer of energy in the United States;
 (2)Federal agencies are expected to meet, by law, Executive order, and mandate, stringent energy efficiency and conservation targets;
 (3)the utility energy service contract (referred to in this section as UESC) was developed to provide Federal agencies an effective means to implement energy efficiency, renewable energy and water efficiency projects, and has been used successfully to invest nearly $2,700,000,000 in property at Federal facilities;
 (4)the General Services Administration, which manages more than 9,600 Federal properties and is the lead agency for procuring utility services for the Federal Government, has determined that UESCs may extend beyond a 10-year period under the law;
 (5)the Federal Energy Management Program, which oversees the UESC program and is a principal office guiding agencies to use funding more effectively in meeting Federal and agency-specific energy and resource management objectives, has determined that UESCs may extend beyond a 10-year period under the law;
 (6)extensive precedent exists for Federal agencies to contract for energy saving services using contracts with term limits of more than 10 years but not to exceed 25 years;
 (7)a number of Federal agencies, contrary to congressional intent, have sought to limit UESC term limits to periods of less than 10 years; and
 (8)greater flexibility with UESCs will help reduce the operational cost of Federal agencies, ultimately saving money for taxpayers.
			3.Utility energy
 service contractsPart 3 of title V of the National Energy Conservation Policy Act is amended by adding after section 553 (42 U.S.C. 8259b) the following:
			
				554.Utility energy
				service contracts
					(a)In
 generalEach Federal agency may use, to the maximum extent practicable, measures provided by law to meet energy efficiency and conservation mandates and laws, including through utility energy service contracts.
					(b)Contract
 periodThe term of a utility energy service contract entered into by a Federal agency may have a contract period that extends beyond 10 years, but not to exceed 25 years.
 (c)RequirementsThe conditions of a utility energy service contract entered into by a Federal agency shall include requirements for measurement, verification, and performance assurances or guarantees of the savings..